PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/952,750
Filing Date: 13 Apr 2018
Appellant(s): Garner et al.



__________________
David Arnold
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/01/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-13, 19, 21-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomelli et al. (US 2015/0175293 A1) in view of Weissbrod (US 8,714,435 B2).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomelli et al. (US 2015/0175293 A1) in view of Weissbrod (US 8,714,435 B2) in view of Smalley (US 9,809,348 B2) in view of Chang et al. (US 2013/0037432 A1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jacomelli et al. (US 2015/0175293 A1) in view of Weissbrod (US 8,714,435 B2) in view of Chang et al. (US 2013/0037432 A1).
Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomelli et al. (US 2015/0175293 A1) in view of Weissbrod (US 8,714,435 B2) in view of Revell (US 2011/0200768 A1).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacomelli et al. (US 2015/0175293 A1) in view of Weissbrod (US 8,714,435 B2) in view of Smalley et al. (US 2018/0118402 A1) in view of Chang et al. (US 2013/0037432 A1).  
(2) Response to Argument


Appellant argues third, see Appeal Brief pg. 8, that the Examiner’s assertion that there are no other features taught by Jacomelli that would present cuts in the outer surface is a factual error, and Appellant refers to Fig. 6.  Fig. 6 illustrates a cross section of the rounded corners and shows only flat panel sections and fold lines.  In the rejection of record these fold lines are being formed using the technique of Weissbrod, and Weissbrod teaches forming scored fold lines by cutting the inside surface of the fold line to make the material prone to bending into the fold.  The cross section of Fig. 6 with fold lines formed by the technique taught by Weissbrod would not include cuts on the outer surface.
Appellant argues fourth, see Appeal Brief pgs. 8-9, that the Jacomelli cannot teach the limitation “wherein an outside surface of the at least one curved section is absent the plurality of side by side cuts” because Jacomelli teaches cuts on the outside of the container.  Appellant argues fold lines of Jacomelli are formed by cuts on the outside surface of the rounded corner.  The applied rejection is forming the lines of Jacomelli using the teachings of Weissbrod, and as Weissbrod teaches only cutting the inside surface of the fold, the outside of the curved panel would remain uncut.  While not pertinent to the rejection of record, the examiner notes Appellant relies on a Fig.  3B, which shows vertical lines on an exterior surface of the container as the sole basis for arguing that Jacomelli teaches cuts on the outside; pg. 9, first paragraph of Appeal Brief.  The standard meaning for solid lines in drawings of containers is that solid lines are edges or fold lines, and dotted or segmented lines are perforations or cuts.  Jacomelli does 
Appellant argues fifth, see Appeal Brief pgs. 9-10, that Jacomelli fails to teach the outside surface is formed free of cuts, again reiterating that Jacomelli forms the fold lines using cuts on the outside surface.  The applied rejection is forming the lines of Jacomelli using the teachings of Weissbrod, and as Weissbrod teaches only cutting the inside surface of the fold, the outside of the curved panel would remain uncut.  The technique of Jacomelli for forming the fold lines is not applied in the rejection of record.
Appellant argues sixth, see Appeal Brief pgs. 10-11, that the applied combination would result in cuts on the outside of the rounded corner because Jacomelli teaches cuts on the outside surface and Weissbrod teaches scores on the inside and outside surface.  The technique of Jacomelli for forming the fold lines is not applied in the rejection of record, so the fold line structure of Jacomelli is not being applied.  Weissbrod is relied upon for teaching a technique of forming a fold line, namely cutting into one side of the material to make it prone to bending in that direction (col 3 lines 64-col 4 line 9, col 4 lines 27-28).  Weissbrod teaches cutting or etching (col 3 lines 64-66), not just etching as argued by applicant.  Weissbrod (Figs. 2-3) teaches using this fold line forming technique in each of multiple adjacent fold lines to form a pleated structure, also known as accordion folds, where material folds back and forth to 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                 
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.